Opinion issued December 22, 2009










In The
Court of Appeals
For The
First District of Texas




NO. 01–09–00546–CV




HENRY J. QUANAIM, Appellant

V.

ALLSTATE INSURANCE, Appellee




On Appeal from the 189th District Court
Harris County, Texas
Trial Court Cause No. 2007-74629




MEMORANDUM OPINIONIn correspondence with this Court, appellant Henry J. Quanaim, indicated his
intention to stop this appeal.  After being notified that this appeal was subject to
dismissal, unless by a date certain he demonstrated a desire to continue it, appellant 
Henry J. Quanaim did not adequately respond.  See Tex. R. App. P. 42.3(a) (allowing
involuntary dismissal of case).
          The appeal is dismissed for want of jurisdiction.  All pending motions are
denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Massengale.